Detailed Office Action
The communication dated 5/16/2022 has been entered and fully considered.
Claims 2, 13, and 19 have been canceled.  Claims 1, 3, 5, 6-9, and 15 have been amended.  Claims 1, 3-12, and 14-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues that in Figure 1 CAPAUNO only provides 1 voltage and does not disclose a first and second power mode.\
	In response Figure 1 is only 1 embodiment of CAPAUNO.  CAPAUNO discloses another embodiment with at least two self-priming mode which are continuous with each other [Figures 3 and 4].
Applicant argues that while CAPAUNO shows two self-priming modes [Figures 3 and 4] they are different based upon different pre-set pause durations.  The applicant argues that self-priming mode 1 or self-priming mode 2 can be elected.
	These are not two separate modes but part of the same mode shows that when there are two self-priming modes it is continuous [Figure 5].  For, example the device will heat up to a maximum temperature with a high power but will then decrease to a lower power when the temperature exceeds a limit [Figure 5].
Further, Figure 3 meets the claims.  The applicant claims the time periods are continuous not that the power flow during the time periods is continuous.  In Figure 3 after a first time of 40 seconds the first power (self-priming 1) starts.  This last for 6 second.  The second priming occurs after 30-40 seconds.  The first and second periods are therefore continuous.  The claims do not require that power be continuous during the various time periods.  
Finally, the claims would be med with self-priming 1 which last for at least 6 seconds and then the user taking a second puff within 6 seconds initiating regulated mode.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,3, 5-9, 14-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2013/0319440 CAPAUNO et al., hereinafter CAPAUNO.  
	As for claims 1, 2, 15, and 20, CAPAUNO discloses an electronic cigarette (vaporization device) [abstract].  CAPAUNO discloses an airflow sensor [0023, Figure 6].   The airflow sensor can detect a puff [0025].  A detection of a puff is a first condition.  CAPAUNO discloses a timer [Figure 6].  If the amount of time between puffs is too long (first timer exceeds a threshold of 30 seconds) the device will enter into a self-priming mode [0025].  The self-priming mode supplies one amount of power to the heater of the atomize [0025].  The self-priming mode has two levels of power [Figure 3]. The power level of the first power (self-priming mode) is higher than the level of the second power (self-priming mode-2) [Figure 3].
The first and second time periods (i.e. the first self-priming mode and second self-priming mode) are continuous of each other [Figure 3 and 4].  
	As for claim 3, the device detects a puff [0025] which is a flow of air driven by pressure.  This means that the air pressure from puffing is higher than the minimum pressure to determine puffing (first value) has occurred.
	As for claim 5, CAPAUNO discloses that the self-priming mode has its own timer [0023].  It stops proving power when there is not other puff input and the self-priming mode timer has ended [0020, Figure 3].
	As for claims 6 and 16, CAPAUNO discloses if the puff is recognized within the 30 second threshold the device goes into a third power mode (regulated mode) [0025, 0026 Figure 3].
	As for claim 7, CAPAUNO discloses that the third power (regulated mode) is less than the first power (self-priming mode 1) and is less than the second power (self-priming mode 2) [0025, Figure 3].
	As for claim 8, CAPAUNO discloses if the puff is recognized within the 30 second threshold the device goes into a third power mode (regulated mode) [0025, 0026 Figure 3].  However, if the puff is during the minimum energization duration of 5 seconds [Figure 3] the third power mode will be the same as the self-priming mode 2.
	As for claim 9, if the puffs are too close together (third timer exceeds a third threshold) the device enters into a “safety mode” which the examiner interprets as a standby state wherein the device can still vaporize liquid but cannot heat up the device [0021 and 0026].
	As for claim 14, when the device is off for more than 30 seconds (the first timer) the device will initiate the self-priming mode [0025].
	As for claims 17 and 18, the Examiner interprets the self-priming modes as the first and second time periods.  In a different embodiment the safety modes could be interpreted as a first and second time periods [Figure 3].  The first safety mode occurs when a puff is detected after another puff (first airflow value sensor) and the time in between puffs is short (timer) [Figure 3].  The first and second times are continuous with each other and are 0.1 seconds and 2 seconds both of which fall within the claimed range [Figure 3, 0026]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10 -12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2013/0319440 CAPAUNO et al., hereinafter CAPAUNO. 
	As for claim 10, CAPAUNO discloses that the first self-priming mode operates at maximum voltage potential [Figure 3] and that the maximum voltage potential is 4.2 volts [0006].  CAPAUNO discloses the resistor has a resistance of 2.2-3.6 ohms [0025].  
Power =V2/R = {4.2^2/ (2.2-3.6} = 4.9 watts – 8.02 watts which overlaps the instant claimed range.
	As for claims 11 and 12, the terms “first” and “second” are just labels.  Therefore, the Examiner could interpret the first self-priming mode as the second power which would therefore overlap with the instant claim range.
Should the applicant argue that the second power and second time must come after the first power and first time (an argument which conflicts with instant claim 13).  CAPAUNO discloses the second self-priming mode has a voltage of 3.5 volts [Figure 3].  The resistor has a resistance of 2.2-3.6 ohms [0025].  The second self-priming mode lasts for 5 seconds [Figure 3]
	Power =V2/R = {3.5^2/ (2.2-3.6} = 3.4 watts –5.57 watts which is slightly outside of the claimed range he instant claimed range.  This is slightly outside the claimed range. However, the effect of power is dependent on the total time applied for (not claimed), the environment (colder environments require more power), and the material being vaporized (some material require less power/heat to vaporize) therefore the person of ordinary skill in the art would expect both ranges to have similar properties.
	
A prima facie case of obviousness is established when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art would have expected them to have the same [or similar] properties.
Peterson, 315 F.3d at 1329, citing Titanium Metals Corp. v. Banner, 778 F.2d at 783.

	In the alternative, it would be obvious to optimize the power applied through routine optimization.  Power applied along with time determine the total amount of energy added to the heater (and therefore temperature) and therefore is a result effective variable.  Increasing the power would allow for a higher temperature to be achieved in the same priming time or allow for the same temperature but decreased time.  
	In addition to the above, as for claim 12, when the minimum duration of self-priming mode clock has not been met but there is another puff the device will stay at the self-priming mode 2 and therefore the wattage will be the same.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2013/0319440 CAPAUNO et al., hereinafter CAPAUNO, in view of U.S. 2011/0265806 ALARCON et al., hereinafter ALARCON.
CAPAUNO discloses detected air flow using a sensor but does not disclose an acoustic sensor.  In the same art of vaporizers ALARCON discloses that an air flow sensor can be an acoustic sensor [0017].  At the time of the invention it would be prima facie obvious to substitute one known airflow sensor type for another known airflow sensor type intended for the same purpose (measuring airflow in a vaporizer) absent evidence of unexpected results.  The person of ordinary skill in the art would expect both sensors to detect puff in CAPAUNO.  When the airflow is high the sound will be higher and therefore have a higher acoustic amplitude subject to detection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748